DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 21-28 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, and 29-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11-20, and 29-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/23/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Neither the references cited nor the cited references teach, suggest, or in combination of an electronic device package and process for conformally coating BGA package having forming a conformal coating on the plurality of passive surface mount components after affixing the stiffener ring to the substrate, the conformal coating extending over each of the passive surface mount components, around a periphery of each of the passive surface mount components, and under each of the passive surface mount components (claims 1, 11), a conformal coating disposed over the plurality of passive surface mount components, the conformal coating comprising: a first adhesion layer disposed on the substrate and on each of the passive surface mount components; an undercoating layer disposed on the first adhesion layer and extending around a periphery of each of the passive surface mount components and under each of the passive surface mount components, between each of the passive surface mount components and the substrate; a second adhesion layer disposed on the undercoating layer and on each of the passive surface mount components; and a top coating layer disposed on the second adhesion layer (claim 18), a conformal coating on the plurality of passive surface mount components after affixing the stiffener ring to the substrate, the conformal coating extending over each of the passive surface mount components, around a periphery of each of the passive surface mount components, and under each of the passive surface mount components, wherein forming the conformal coating comprises: forming an undercoating layer on the plurality of passive surface mount components, the undercoating layer extending around the periphery of each of the passive surface mount components and under each of the passive surface mount components between each of the passive surface mount components and the substrate; curing the undercoating layer; forming a first top coating layer, the first top coating layer disposed over the undercoating layer; curing the first top coating layer; forming a second top coating layer, the second top coating layer disposed over each of the passive surface mount components and over the cured first undercoating layer; and curing the second top coating layer (claims 21 and 29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848